October 13, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      BORIS TWAIN CLEWIS, Appellant

NO. 14-15-00424-CV                          V.

                     HARRIS COUNTY, ET AL, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on February 11, 2015. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Boris Twain Clewis.


      We further order this decision certified below for observance.